Exhibit 10.2

 

LOGO [g502362g99f21.jpg]

March 19, 2013

John Campbell

Re: Employment Terms

Dear John:

This letter Agreement (“Agreement”) sets forth the terms and conditions of your
continued employment with Cambium Learning Group, Inc. (the “Company”) as its
Chief Executive Officer, effective as of March 19, 2013 (the “Effective Date).

1. Salary

As of the Effective Date, your base salary (“Base Salary”) will be increased to
$13,461.53 bi-weekly ($350,000.00 if annualized), payable in accordance with the
regular payroll practices of the Company. Your Base Salary is subject to
periodic review and adjustment as determined by the Company’s Board of Directors
(the “Board”) or the Board’s Compensation Committee (the “Compensation
Committee”). You acknowledge and understand that all calculations for annual
bonus, merit pay, severance, company paid disability, 401(k) match and any other
benefit or compensation plan or program sponsored or maintained by the Company
or its affiliates will utilize your Base Salary.

2. 2013 Bonus

a) You will be eligible to participate in the Company’s 2013 Financial Bonus
Plan; as such plan may be amended from time to time. Your target bonus
opportunity for 2013 is $250,000 (which is equivalent to approximately 70% of
your Base Salary). The actual amount of your 2013 bonus will be based upon the
level of achievement of performance targets, as determined by the Board or the
Compensation Committee. You will separately be receiving a letter setting forth
your performance goals for 2013 under the 2013 Financial Bonus Plan. You must be
employed on the date such bonus payments are made to similarly situated
executives in order to be eligible to receive your 2013 Financial Plan bonus
payment, if any. Payment, if any, under the terms of the 2013 Financial Bonus
Plan will be made no later than March 14, 2014.

b) With respect to calendar years after 2013, if you remain employed by the
Company, you will be eligible to participate in the Company’s then current
annual bonus plan, in accordance with the terms of such plan. Unless changed by
the Compensation Committee or the Board, your target bonus will remain at 70% of
your Base Salary.



--------------------------------------------------------------------------------

3. Benefits

During your continued employment with the Company, you will be entitled to
participate in the employee retirement and welfare benefit plans and programs
consistent with those of similarly situated executives (subject to enrollment
criteria, eligibility requirements and the terms and conditions of such plans
and programs). The Company reserves the right to change or rescind its benefit
plans and programs and alter employee contribution levels in its discretion.

4. Severance Benefits

If your employment is terminated by the Company without Cause (other than due to
death or disability), you shall be entitled to the following (subject, in each
case, to the terms of Section 5 below, your duty to mitigate by seeking other
employment and your compliance with all post-termination restrictive covenants
and the terms of the Release):

a) continuation of your Base Salary (at the rate in effect immediately prior to
the effective date of your termination) for twelve (12) months following the
effective date of your termination, payable in equal installments ratably in the
form of salary continuation payments in accordance with the Company’s regular
payroll schedule, commencing with the first regularly scheduled payroll date
immediately following the date the Release is no longer subject to revocation;
provided, however, the first payment of the salary continuation payments shall
include the cumulative amount of salary continuation payments that would have
been paid to you during the period of time between the effective date of your
termination and the date the salary continuation payments commence had such
salary continuation payments commenced immediately following the effective date
of termination. Notwithstanding the foregoing, such salary continuation payments
shall immediately be reduced dollar for dollar if, and in the amount which, and
at the same time as, you receive compensation or other remuneration from any
employment or the performance of services (whether for the Company, another
company, yourself or any other business enterprise) during the period of such
salary continuation payments; and

b) subject to your payment of any required premiums, continued participation in
all medical, dental and vision plans which cover you (including your eligible
dependents) as of the effective date of termination for twelve (12) months
following the effective date of your termination (or earlier if you become
eligible for coverage from a new employer), upon the same terms and conditions
(except for the requirement of your continued employment) in effect for active
employees of the Company. The continuation of health benefits under this
subparagraph shall reduce and count against your rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). To the extent
that such post-employment coverage cannot be provided to you (including your
eligible dependents) under any such plan at the same cost as in effect for
active employees of the Company (either because the plan does not permit the
foregoing coverage for terminated employees on such terms or such
post-employment coverage would have material adverse tax consequences to you)
but that

 

2



--------------------------------------------------------------------------------

coverage under COBRA is available, then you will be required to pay the
applicable premium for such coverage under COBRA but, for twelve (12) months
following the effective date of the termination of your employment (or, if
earlier, until you become eligible for coverage from a new employer), shall be
reimbursed by the Company each month for the amount of any monthly premium cost
paid by you in excess of the cost of the coverage applicable to active
employees.

“Cause” shall mean: (i) any act of theft, fraud or misappropriation of funds or
property of the Company or any of its affiliates; (ii) conviction of, or
pleading of guilty to, a felony or any crime involving moral turpitude;
(iii) any willful misconduct or gross negligence by you that is materially
injurious, directly or indirectly, in any respect to the Company or any of its
subsidiaries; (iv) any material violation of your obligations under the
Confidentiality Agreement; or (v) any breach by you of this Agreement,
including, without limitation, Section 11 hereof. “Cause” shall not be deemed to
exist under clause (iii) above unless the Company shall, to the extent such act
or omission can be rescinded or cured (as determined by the Company), have given
written notice to you specifying in reasonable detail your acts or omissions
that the Company alleges would constitute “Cause” and you shall have failed to
rescind any such act or cure any such omission within 10 days after delivery of
the notice. The foregoing definitions of “Cause” only relate to your eligibility
to receive the severance benefits set forth in this Section 4 and shall not be
construed to alter your status as an at will employee.

5. Conditions to Receiving Severance Benefits

Severance benefits payable under Section 4 of this Agreement shall be in lieu of
any other severance benefits that you may have otherwise been eligible to
receive from the Company or its affiliates under the Company Separation Benefits
Plan or otherwise. If you terminate employment in a manner entitling you to
benefits under Section 4 above and your death occurs before full payment of such
benefits, any amount remaining to be paid shall be paid to your surviving
spouse, or, if none, to your estate. You must sign a release agreement in
substantially the same form as attached as Attachment B to this Agreement (the
“Release”) to receive the severance benefits. The severance benefits under
Section 4 of this Agreement will commence as soon as reasonably practicable
after the termination of the revocation period provided in the Release.

6. Company Right to Recover Payments Under this Agreement

You hereby agree that, if it is ever determined by the Company that any action,
or inaction by you constituted grounds for termination for Cause, then the
Company may recover all of any award or payment made to you pursuant to this
Agreement, and you agree to repay and return any such award or payment to the
Company. The Company may, in its sole discretion, affect any such recovery by
(i) obtaining repayment directly from you, (ii) setting off the amount owed to
it against any amount or award that would otherwise be payable by the Company to
you, or (iii) any combination of (i) and (ii) above.

7. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with the Company.

 

3



--------------------------------------------------------------------------------

8. Withholding

Notwithstanding anything in this Agreement to the contrary, the Company may
withhold from any amounts payable under this Agreement such federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

9. Indemnification

The Company shall indemnify you to the same extent that its officers, directors
and employees are entitled to indemnification as of the date hereof pursuant to
the Company’s Articles of Incorporation and Bylaws for any acts or omissions by
reason of being a director, officer or employee of the Company.

10. Section 409A

The payments pursuant to this Agreement are intended to be exempt from, or
comply with, the requirements of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”) and this Agreement is intended to
be interpreted and operated accordingly to the fullest extent possible;
provided, however, that notwithstanding anything to the contrary in this
Agreement, in no event shall the Company be liable to you for or with respect to
any taxes, penalties or interest which may be imposed upon you pursuant to
Section 409A. In accordance with the preceding sentences, the date on which a
“separation from service” pursuant to Section 409A (“Separation from Service”)
occurs shall be treated as the termination of employment date for purposes of
determining the timing of payments under this Agreement to the extent necessary
to have such payments under this Agreement be exempt from the requirements of
Section 409A or comply with the requirements of Section 409A. To the extent that
any payments pursuant to this Agreement constitute “deferral of compensation”
subject to Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon
Separation from Service, then, if you are a “Specified Employee” pursuant to
Section 409A on the date of your Separation from Service, then to the extent
required for you not to incur additional taxes pursuant to Section 409A, no such
409A Payment shall be made before the earlier of (i) 6 months after your
Separation from Service, or (ii) the date of your death. Should the preceding
sentence result in payments to you at a later time than otherwise would have
been made under this Agreement, on the first day any such payments may be made
without incurring additional tax pursuant to Section 409A (“409A Payment Date”),
the Company shall make such payments provided that any amounts that would have
been paid earlier but for the application of this paragraph shall be paid in a
lump sum on the 409A Payment Date. For purposes of Section 409A, each payment
installment shall be treated as a separate payment. The parties agree to
cooperate to minimize the impact of Section 409A without materially changing the
economic value of this Agreement to either party.

11. Removal from All Positions.

If your employment with the Company terminates for any reason (whether initiated
by you or the Company), you shall be deemed to resign from all offices and
positions you then hold at the Company and/or its affiliates (collectively, the
“Cambium Companies”) and as a member of the Board of Directors of the Company
(and any committee thereof) and any other similar

 

4



--------------------------------------------------------------------------------

governing bodies (and committees thereof ) of the Cambium Companies on which you
then serve as a board member, each effective as of the date of termination of
your employment; provided, however, you agree to take all further actions that
are deemed reasonably necessary by the Company to effectuate or memorialize such
resignations (including, without limitation, promptly executing and delivering
resignation letters memorializing such resignations). Your failure to resign
from all such positions shall constitute “Cause” under this Agreement.

12. Confidentiality, Non-Compete Agreement

As a condition to being offered this position, you hereby agree to execute the
Confidentiality Agreement in a form substantially similar to the form attached
hereto as Attachment A (the “Confidentiality Agreement”).

13. Cooperation

You agree to reasonably cooperate with the Company and its affiliates during
your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, you being available to the Company upon reasonable notice
and at reasonable times for interview and factual investigations, appearing at
the Company’s request upon reasonable notice and at reasonable time to give
testimony without requiring service of a subpoena or other legal process,
delivering to the Company requested information and relevant documents which are
or may come into your possession), all at times and on schedules that are
reasonably consistent with your other permitted activities and commitments. The
obligations under this Section 13 shall survive the termination of your
employment with the Company. If your cooperation under this Section 13 is
required after your termination of employment, the Company shall (i) provide you
reasonable advance notice after giving due consideration to your then current
employment obligations and (ii) to the extent permitted by applicable law and
court rules, reimburse you for all reasonable travel expenses and other
reasonable out of pocket expenses upon submission of receipts.

14. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

15. Governing Law

This Agreement is governed by the laws of the State of Texas (excluding
conflicts of laws).

16. Entire Agreement: Modification

This Agreement and the Confidentiality Agreement contain the entire agreement
between you and the Company concerning the matters set forth herein and
supersedes any other discussions, agreements, representations or warranties of
any kind with regard to these matters, including, without limitation, the letter
to you from Voyager Expanded Learning, Inc. dated

 

5



--------------------------------------------------------------------------------

March 3, 2009 and any other letter, agreement, document or understanding with
respect to the terms of your employment and/or severance arrangements upon the
separation of your employment. Any modification of this Agreement will only be
effective if done in writing and signed by you and the Chairman of the Board.

If for any reason any provision of this Agreement shall be held invalid, that
invalidity will not affect the remainder of this Agreement.

Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.

Best regards,

CAMBIUM LEARNING GROUP, INC.

 

/s/ Joe Walsh Joe Walsh Chairman of the Board of Directors Accepted and agreed
to: /s/ John Campbell John Campbell

Date: 4/1/2013

 

6



--------------------------------------------------------------------------------

ATTACHMENT A

Cambium Learning Group, Inc. (“Cambium”)

Confidentiality Agreement

This agreement creates and affects important legal rights and obligations for
you and for CAMBIUM. Please read it carefully and be certain that you understand
it before signing. If you believe that you would like to discuss this agreement
with an attorney before signing, Cambium encourages you to do so.

This CONFIDENTIALITY AGREEMENT (the “Agreement”) is entered into effective as of
March 19, 2013 between John Campbell (“Executive”) and Cambium Learning Group,
Inc., a Delaware corporation (collectively with its subsidiaries, the
“Company”). For purposes of this Agreement, references to the Company also
include any parent, subsidiary, division or affiliate of the Company, and all
predecessors thereof.

In consideration of the mutual covenants and agreements of the parties contained
herein, the parties hereby agree as follows:

Article 1. Application of Agreement

This Agreement shall apply regardless of whether there are any changes in
Executive’s duties, title, location of employment, or assignment location, and
regardless of whether Executive has moved to a different subsidiary or affiliate
of the Company.

Article 2. Specialized Training

In consideration of this Agreement, the Company agrees to provide to Executive
specialized training and knowledge that is proprietary to the Company and is
necessary to the performance of Executive’s job duties with the Company, which
specialized training and knowledge is not otherwise known by Executive, the
knowledge of which would provide a competitor with an unfair advantage over the
Company. This specialized training will include the provision of certain
Confidential Information (as defined below) to Executive, including instruction
in the Company’s proprietary learning programs, curricula development and
teacher training, as well as exposure to the Company’s business methods and
operations.

Article 3. Confidential Information

(a) In consideration of this Agreement, during the course of Executive’s
continued employment with the Company, the Company agrees to provide to
Executive, and Executive will have access to, the Company’s Confidential
Information. For purposes of this Agreement, “Confidential Information” shall
mean any information of or regarding the Company, in any form, which is not
known outside of the Company or which the Company compiled or collected at its
significant expense and effort or that of its representatives or agents. Such
Confidential

 

1



--------------------------------------------------------------------------------

Information includes, but is not limited to, trade secrets, proprietary
information, confidential business information, or any other information, know
how, designs, specifications, techniques, methods, concepts, inventions,
developments, discoveries, improvements, knowledge, or data of the Company or
any affiliate, or of any vendor, supplier or customer of the Company, such as
information relating to research, product development or design, manufacturing
or manufacturing processes, maintenance or repair processes, purchasing, product
or material costs, sales or sales strategies or prospects, pricing or pricing
strategies, advertising or promotional programs, product information, or mailing
or customer lists, finances (including prices, costs, and revenues), and other
business arrangements, plans, procedures and strategies, methods of operation,
prospective and existing contracts, customer lists, including, but not limited
to, (i) vendor, supplier, and customer contracts or proposals, pricing, renewal
dates or other particular details of such contracts or proposals;
(ii) information received in confidence by the Company from third parties;
(iii) the manner in which the Company determines particular pricing or tailors
particular products or services to the needs of its customers; (iv) the
Company’s particular business methods, including marketing strategies and
development of new products, curricula, services and training programs; (v) the
Company’s personnel data and related information, except for information
relating solely to Executive; (vi) the Company’s designs, programs, methods,
procedures, systems and software, including those developed jointly or in
affiliation with third parties; (vii) the Company’s future designs, programs,
methods, procedures, systems and software; (viii) financial information,
business plans or other projections of the Company and its customers and
vendors; (ix) any other information of the Company which the Company informs
Executive is to be kept confidential. For purposes of clarification, it is
understood and agreed that Confidential Information includes any such
information that came into Executive’s possession from the date of Executive’s
first employment with the Company (or any of its predecessors) through the date
of this Agreement, as well as any such information that comes into Executive’s
possession from and after the date of this Agreement.

(b) Confidential Information shall not include information that, now or in the
future, is available to the general public (other than through improper or
unlawful disclosure by Executive or any other employee of the Company or any
third party have a duty of confidentiality to the Company) or information
rightfully acquired from a third party having no duty of confidentiality to the
Company.

Article 4. Non-Disclosure of Confidential Information

Except as authorized or directed by the Company, Executive shall not, at any
time during or subsequent to Executive’s employment, directly or indirectly
publish or disclose any Confidential Information of the Company and Executive
shall not use any such Confidential Information for Executive’s own personal use
or advantage or the use or advantage of any person or entity other than the
Company, or make it available to others for use.

Article 5. Return of Company Property

Upon expiration or termination of Executive’s employment for any reason,
Executive agrees to deliver and return to the Company all Company Confidential
Information and any other property or materials owned by or belonging to the
Company, or that contain the Company’s

 

2



--------------------------------------------------------------------------------

proprietary materials or information, that are in Executive’s possession or
control, including, but not limited to, manuals, photographs, reports, customer
and supplier lists, plans, costs of materials, software, equipment (including,
but not limited to, computers and computer-related items, including all computer
software and all computer system or software passwords, access codes,
authorization codes, or similar information, personal digital assistants (PDAs),
telephones or telephone equipment and similar devices, and all other materials
or other things in Executive’s possession, custody, or control which are the
property of the Company including, but not limited to, Company identification,
keys, and the like, wherever such items may have been located, as well as all
copies (in whatever form thereof) of all materials relating to his or her
employment, or obtained or created in the course of his or her employment, with
the Company.

Article 6. Unfair Competition

6.1 In consideration of this Agreement, as a further material inducement to the
Company to employ Executive pursuant to the terms of the employment letter dated
March 19, 2013 and in consideration of Executive’s access to the Company’s
Confidential Information, specialized training and knowledge, customers and use
of the name and goodwill of the Company, any or all of which Executive would not
otherwise have access to, and any or all of which, if misused, would provide a
competitor with an unfair advantage over the Company, Executive shall not,
during the period in which Executive is employed by the Company, and for a
period of twelve (12) months thereafter or so long as Executive is receiving
severance from the Company, if any, if later (provided that payment of severance
is not a condition to Executive’s compliance with this Article 6), directly or
indirectly, whether or not for compensation, whether or not as an employee:
(a) solicit business or engage in any services or business relating to the
products or services of, or competitive with those of, the Company from any of
the Company’s customers or clients; or (b) solicit business or engage in any
services or business relating to the products or services of, or competitive
with those of, the Company from any of the Company’s prospective customers or
clients from whom Executive solicited business while employed by the Company.

6.2 In consideration of this Agreement, as a further material inducement to the
Company to employ Executive pursuant to the terms of the employment letter dated
March 19, 2013, and in consideration of Executive’s access to the Company’s
Confidential Information, specialized training and knowledge, customers and use
of the name and goodwill of the Company, any or all of which Executive would not
otherwise have access to, and any or all of which, if misused, would provide a
competitor with an unfair advantage over the Company, Executive shall not,
during the period in which Executive is employed by the Company and for a period
of twelve (12) months thereafter or so long as Executive is receiving severance
from the Company, if any, if later (provided that payment of severance is not a
condition to Executive’s compliance with this Article 6), directly or
indirectly, whether or not for compensation, and whether or not as an employee,
be engaged in or have any financial interest in any business competing with the
business of the Company (or with any business of any affiliate for which
Executive performed services hereunder) within any state, region or locality in
which the Company or such affiliate is then doing business or marketing its
products, as the business of the Company or such affiliates may then be
constituted.

 

3



--------------------------------------------------------------------------------

6.3 For purposes of this Agreement, Executive shall be deemed to be engaged in
or to have a financial interest in a business if Executive is an employee,
officer, director, consultant, independent contractor, proprietor, or partner of
any person, partnership, corporation, trust or other entity which is engaged in
such business, or if Executive directly or indirectly performs services for such
entity or if Executive or any member of Executive’s immediate family
beneficially owns an equity interest, or interest convertible into equity, in
any such entity; provided, however, that the foregoing shall not prohibit
Executive or a member of Executive’s immediate family from owning, for the
purpose of passive investment, less than two percent (2%) of any class of
securities of any publicly held corporation.

6.4 Executive will not, during Executive’s employment with the Company and for
twelve (12) months thereafter, for or on behalf of any individual or entity,
directly or indirectly: (a) hire, employ or seek to employ any person who is
then employed by the Company; or (b) induce or attempt to influence any employee
of the Company to terminate his or her employment or association with the
Company.

6.5 Executive agrees and acknowledges that, by virtue of Executive’s employment
and position with the Company, Executive shall have access to and maintain an
intimate knowledge of the Company’s activities and affairs, including trade
secrets, Confidential Information, and other confidential matters. As a result
of such access and knowledge, and because of the special, unique and
extraordinary services that Executive is capable of performing for the Company
or one of its competitors, Executive acknowledges that the services to be
rendered by Executive pursuant to this Agreement are of a character giving them
a peculiar value, the loss of which cannot adequately or reasonably be
compensated by money damages. Consequently, Executive agrees that any breach or
threatened breach by Executive of Executive’s obligations under this Article 6,
or of Articles 4, 5 and 7 of this Agreement, would cause irreparable injury to
the Company, and that the Company shall be entitled to (i) preliminary and
permanent injunctions enjoining Executive from violating such provisions, and
(ii) money damages in the amount of fees, compensation, benefits, profits or
other remuneration earned by Executive or any competitor as a result of any such
breach, together with interest, and costs and attorneys’ fees expended to
collect such damages or secure such injunctions. Nothing in this Agreement,
however, shall be construed to prohibit the Company from pursuing any other
remedy, the Company and Executive having agreed that all such remedies shall be
cumulative.

6.6 Executive acknowledges that the limitations set forth in this Article 6 and
in Articles 4, 5 and 7 of this Agreement shall not prevent Executive from
earning a livelihood after Executive leaves the Company’s employ, but merely
prevent unfair competition against the Company for a limited period of time.

6.7 If Executive violates the terms of Article 6 hereof, the time period for
which Executive is to be restricted shall be suspended during the time that
Executive violates the terms hereof and the remaining period of time for which
the restriction applies shall thereafter recommence on the date that Executive
ceases to violate the terms hereof.

 

4



--------------------------------------------------------------------------------

Article 7. Inventions/Intellectual Property

All inventions, discoveries and improvements that relate to the business of the
Company which Executive conceives, develops or reduces to practice during his or
her employment with the Company (collectively, “Work Product”) are the sole
property of the Company. Executive will inform the Company of all Work Product
and will assign all right, title and interest to the Work Product to the
Company. Executive will assign to the Company all interest in any patents,
patent applications or other intellectual property rights related to such Work
Product, and will assist the Company in obtaining, maintaining and prosecuting
such patents, patent applications and intellectual property rights. If, for any
reason, any Work Product does not qualify as work made for hire, Executive will
assign, and does hereby assign, to the Company all such Work Product (including,
but not limited to, all patent rights, copyrights and rights of authorship
therein), free and clear of any liens, claims or encumbrances. Executive will
assist (at no personal financial expense) the Company in every way necessary to
obtain or enforce any patents, copyrights or any proprietary rights relating to
the Work Product and to execute all documents necessary to give to the Company
full legal ownership to such Work Product, and Executive agrees to continue this
assistance after the term of this Agreement. Executive has identified, in
writing to the Company, all inventions which he or she has made, conceived or
wrote, in whole or in part, and which relate to the actual or anticipated
business or research or development at the Company, if any. Executive represents
that he or she is not a party to any agreement which would limit his ability to
assign inventions as provided for in this Article 7.

Article 8. Miscellaneous Provisions

8.1 Executive Warranty.

Executive represents and warrants to the Company that Executive is not subject
to any agreement, order, judgment or decree or any kind which would prevent
Executive from entering into this Agreement or performing the services that
Executive was hired to perform for the Company. Company disclaims any interest
in any confidential information of any person or entity other than the Company
and instructs Executive not to disclose such confidential information.

8.2 Employment Status.

Executive acknowledges and agrees that he or she is an employee-at-will and that
none of the covenants in this Agreement is intended to create a contract of
employment.

8.3 Interpretation and Severability.

In the event that any provision of this Agreement, or any portion thereof, is
determined by any arbitrator or court of competent jurisdiction to be
unenforceable as written, such provision or portion thereof shall be interpreted
so as to be enforceable. Without limitation, if any court of competent
jurisdiction shall hold any of the restrictions set forth in Article 4 through
Article 7 to be unreasonable as to time, geographical area, or otherwise, it is
the intention and desire of the parties that such court revise said
restrictions, and that said restrictions will be

 

5



--------------------------------------------------------------------------------

deemed reduced to the extent necessary in the opinion of such court to make
their application reasonable and enforceable. In the event any provision of this
Agreement, or any portion thereof, is determined by any arbitrator or court of
competent jurisdiction to be void, the remaining provisions of this Agreement
will nevertheless be binding upon the Company and Executive with the same effect
as though the void provision or portion thereof had been severed and deleted.

8.4 Modification.

No provision of this Agreement may be modified, waived or discharged by the
parties unless such modification, waiver or discharge is agreed to in writing,
and signed by Executive and by an officer of the Company expressly authorized by
the Board of Directors of the Company, or by the parties’ respective authorized
legal representatives or successors.

8.5 Obligations.

Executive acknowledges that his obligations under this Agreement are in addition
to any and all obligations concerning the same subject matter arising under
applicable law including, without limitation, common law relating to fiduciary
duties and common law and statutory law relating to trade secrets.

8.6 Acknowledgement.

Executive acknowledges that he has had the opportunity to read and review this
Agreement and that Executive understands all of the terms of this Agreement and
its importance. Executive further acknowledges that the Company would not employ
or disclose Confidential Information to Executive without this Agreement and the
promises and covenants concerning nondisclosure, non-solicitation and return of
property contained herein. Executive acknowledges that the Company encourages
Executive to consider consulting with an attorney prior to execution of this
Agreement by Executive.

8.7 Successors.

This Agreement shall inure to the benefit of the Company, its subsidiaries,
affiliates, successors, assigns or nominees (including, without limitation, any
person or entity that acquires or succeeds to the business of the Company
through merger or through the purchase of all or substantially all of the
Company’s assets). Executive agrees to execute any and all documents reasonably
necessary to assign and/or transfer the Company’s rights under this Agreement to
such subsidiaries, affiliates, successors, assigns or nominees.

8.8 Jurisdiction and Venue.

Executive understands that the Company’s principal offices are located in
Dallas, Texas, and Executive agrees that the Company shall have the right to
institute judicial proceedings in a court of competent jurisdiction in the State
of Texas or in the district or county in which the Company’s principal offices
are located. The parties therefore agree that the appropriate venue

 

6



--------------------------------------------------------------------------------

for any claim arising out of or related to this Agreement is any federal or
state court of competent jurisdiction in Dallas County, Texas, or in the
district or county in which the Company’s principal offices are located.
Executive hereby consents to, and waives any objection to, the personal
jurisdiction and venue of the aforesaid courts, and waives any claim that the
aforesaid courts constitute an inconvenient forum. If such judicial proceedings
are instituted, the parties agree that such proceedings shall not be stayed
pending the outcome of any arbitration proceedings hereunder.

8.9 Entire Agreement.

This Agreement, together with the offer letter dated March 19, 2013 by the
Company to Executive, contain the entire understanding between the Company and
Executive with respect to the subject matter hereof, and they supersede any and
all prior agreements, understandings, whether oral or written, relating the
subject matter hereof. Notwithstanding the foregoing, in the event that it is
determined that Executive has previously breached any of Executive’s obligations
under any of the provisions of any confidentiality, invention assignment,
non-solicitation, non-competition or similar agreement entered into by Executive
in favor of the Company, such provisions shall automatically be deemed in full
force and effect and, with respect to any such breach, the Company shall be
entitled to all remedies available under such agreement(s) (as if such breach
occurred hereunder) or otherwise available to the Company at law or in equity.

8.10 Governing Law.

This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Texas, without application of its conflict or
choice of law provisions.

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement.

 

CAMBIUM LEARNING GROUP, INC.          /s/ Joe Walsh          EXECUTIVE         
/s/ John Campbell       4/1/2013    Name: John Campbell       Date   

 

7



--------------------------------------------------------------------------------

ATTACHMENT B

AGREEMENT AND GENERAL RELEASE

Cambium Learning Group, Inc. (the “Company”), its affiliates, subsidiaries,
divisions, successors and assigns in such capacity, and the current, future and
former employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and John Campbell
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the employment letter between Employer and Executive dated March 19, 2013 (the
“Employment Letter”) and Executive’s right to indemnification and directors and
officers liability insurance. Executive further acknowledges and agrees that,
after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Employment Letter.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for the Company, or his/her designee, or mailed to
Employer, 17855 N. Dallas Parkway, Suite 400, Dallas, TX 75287, Attn: Senior
Vice President and General Counsel, and postmarked within seven (7) calendar
days of execution of this Agreement and General Release. This Agreement and
General Release shall not become effective or enforceable until the revocation
period has expired. If the last day of the revocation period is a Saturday,
Sunday, or legal holiday in Michigan then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

The National Labor Relations Act, as amended;

Title VII of the Civil Rights Act of 1964, as amended;

The Civil Rights Act of 1991;

 

8



--------------------------------------------------------------------------------

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

The Employee Retirement Income Security Act of 1974, as amended;

The Immigration Reform and Control Act, as amended;

The Americans with Disabilities Act of 1990, as amended;

The Age Discrimination in Employment Act of 1967, as amended;

The Older Workers Benefit Protection Act of 1990;

The Worker Adjustment and Retraining Notification Act, as amended;

The Occupational Safety and Health Act, as amended;

The Family and Medical Leave Act of 1993;

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Texas;

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

Any public policy, contract, tort, or common law; or

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Employment Letter
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any

 

9



--------------------------------------------------------------------------------

claim or suit brought by or through the Equal Employment Opportunity Commission
or any other state or local agency on behalf of Employee under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964 as
amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Employment Letter. Employee also affirms Executive has no known
workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Texas without
regard to its conflict of laws provisions. In the event Employee or Employer
breaches any provision of this Agreement and General Release, Employee and
Employer affirm either may institute an action to specifically enforce any term
or terms of this Agreement and General Release. Should any provision of this
Agreement and General Release be declared illegal or unenforceable by any court
of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

10



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Letter which are intended to survive termination of the Employment Letter shall
survive and continue in full force and effect. Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind not
contained herein or in the Employment Letter made to Executive in connection
with Executive’s decision to accept this Agreement and General Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO SEVEN (7) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL SEVEN
(7) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

EXECUTIVE     CAMBIUM LEARNING GROUP, INC.     By:     John Campbell      

    Name:         Title:    

 

11